Exhibit 99.1 News Release Hexcel Corporation, 281 Tresser Boulevard, Stamford, CT 06901 (203) 969-0666 HEXCEL REPORTS STRONG 2 · First quarter adjusted diluted EPS of $0.59 tops the prior year of $0.58. · Sales of $497.7 million were 5.5% higher than last year (5.1% in constant currency) driven by Commercial Aerospace (up 8.5% in constant currency). · 10% increase in quarterly dividend from $0.10/share to $0.11/share. · FY2016 guidance maintained: adjusted diluted EPS of $2.44 to $2.56. See Tables A & C for reconciliations to constant currency sales and Non-GAAP operating income and net income. Quarter Ended March 31, (In millions, except per share data) % Change Net Sales $ $ 5.5% Net sales change in constant currency 5.1% Operating Income 1.6% As a % of sales 16.9% 17.5% Net Income (17.8%) Diluted net income per share $ $ (15.7%) Adjusted Net Income (0.9%) Adjusted diluted net income per share $ $ 1.7% STAMFORD, CT. April 20, 2016 – Hexcel Corporation (NYSE: HXL), today reported strong first quarter results with adjusted diluted EPS of $0.59 on net sales of $497.7 million.
